MEMORANDUM **
Adel Elchahed appeals pro se the district court’s order dismissing for failure to state a claim his complaint against J.D. Green and Associates, 7-11 Franchise, and Valdamire Betancourt. A pro se litigant must be given leave to amend his complaint unless it is absolutely clear that the deficiencies of the complaint could not be cured by the amendment. See Karim-Panahi v. Los Angeles Police Department, 839 F.2d 621, 623 (9th Cir.1988). Elchahed must be given leave to amend his complaint.
REVERSED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.